 



Exhibit 10.26
RPM INTERNATIONAL INC.
RPM INTERNATIONAL INC. 2004 OMNIBUS EQUITY AND INCENTIVE PLAN
PERFORMANCE-EARNED RESTRICTED STOCK (PERS)
AND ESCROW AGREEMENT
     THIS PERFORMANCE-EARNED RESTRICTED STOCK AND ESCROW AGREEMENT (the
“Agreement”), is entered into as of this ___day of ___(the “Effective Date”), by
and between RPM International Inc., a Delaware corporation (the “Company”), and
«NAME» (the “Grantee”).
WITNESSETH:
     WHEREAS, the Compensation Committee of the Board of Directors (the
“Compensation Committee”) administers the RPM International Inc. 2004 Omnibus
Equity and Incentive Plan (the “Plan”); and
     WHEREAS, the Committee has determined that the Grantee has satisfied
previously established applicable performance measures for the fiscal year of
the Company ending May 31, ___; and
     WHEREAS, as a result of the Grantee’s satisfaction of such performance
measures, the Compensation Committee has determined that the Grantee has earned
a grant of Restricted Stock under the Plan upon the terms and conditions set
forth in this Agreement;
     NOW, THEREFORE, the Company and the Grantee agree as follows:
     1. Definitions. Unless otherwise specified in this Agreement, capitalized
terms shall have the meanings attributed to them under the Plan.
     2. Grant of Restricted Stock. As of the Effective Date, the Company grants
to the Grantee, upon the terms and conditions set forth in this Agreement and
subject to the restrictions in Section 3, «SHARES» shares of Common Stock, par
value $.01 per share, of RPM International Inc. (“Restricted Stock”). The
Restricted Stock is granted in accordance with, and subject to, all the terms,
conditions and restrictions of the Plan, which is hereby incorporated by
reference in its entirety. The Grantee irrevocably agrees to, and accepts, the
terms, conditions and restrictions of the Plan and this Agreement on his own
behalf and on behalf of any heirs, successors and assigns.
     3. Restrictions on Stock. Except as otherwise provided in Sections 4 and
14, the Grantee cannot sell, transfer, assign, hypothecate or otherwise dispose
of the Restricted Stock or pledge it as collateral for a loan. In addition, the
Restricted Stock will be subject to such other restrictions as the Compensation
Committee deems necessary or appropriate.

 



--------------------------------------------------------------------------------



 



     4. Lapse of Restrictions on Stock. The restrictions described in Section 3
shall lapse and be of no further force or effect if and when the Compensation
Committee determines in its sole and exclusive discretion, pursuant to
Section 8, that the Grantee’s Vested Interest equals 100%.
     5. Forfeiture. Except as otherwise provided in Sections 6 and 7, the
Grantee will forfeit any interests in the Restricted Stock if his or her
employment with the Company, a Subsidiary or Allied Enterprise terminates before
his or her Vested Interest equals 100%.
     6. Termination of Employment.
     (a) Normal Retirement. If the Compensation Committee determines in its sole
and exclusive discretion that the Grantee’s employment with the Company, its
Subsidiaries and Allied Enterprises has terminated due to Normal Retirement
prior to the third anniversary of the date of this Agreement, the Grantee’s
Vested Interest in the Restricted Stock will immediately become 100% (if it is
not already), the restrictions described in Section 3 will immediately lapse and
the shares of stock will become payable as soon as practicable thereafter,
subject to the requirements of Section 10. “Normal Retirement” is the Grantee’s
voluntary retirement (and not termination of employment by the Company, a
Subsidiary or Allied Enterprise, whether with or without cause) after attaining
age fifty-five (55) and completing at least five (5) consecutive years of
service with the Company, its Subsidiaries and/or Allied Enterprises.
     (b) Death or Total Disability. If the Grantee dies or becomes totally
disabled (within the meaning of the Company’s group long-term disability plan)
while an employee of the Company, its Subsidiaries or Allied Enterprises or
within thirty (30) days of the Grantee’s having ceased to be such an employee by
reason of discharge and prior to the third anniversary of the Effective Date,
the Compensation Committee may provide in its sole and exclusive discretion that
the Grantee (or his or her Beneficiary or Beneficiaries) shall have a Vested
Interest in all or a portion of the Restricted Stock. The Compensation Committee
shall determine in its sole and exclusive discretion whether the Grantee’s
employment with the Company, its Subsidiaries and Allied Enterprises has
terminated because of his or her total disability (as defined in the Company’s
group long-term disability plan).
     (c) Reasons Other Than Normal Retirement, Death or Total Disability. If the
Compensation Committee determines in its sole and exclusive discretion that the
Grantee’s employment with the Company, its Subsidiaries and Allied Enterprises
has terminated prior to the third anniversary of the date of this Agreement for
reasons other than those described in subsections (a) or (b) above, the Grantee
will forfeit and shall to return to the Company or a third party designated by
the Company all Restricted Stock subject to this Agreement. The Grantee will
have no further interests under this Agreement after such a termination of
employment.
     7. Change in Control. If a Change in Control as defined in the Plan has
occurred or an event has occurred that the Board of Directors, in the good faith
exercise of its discretion,

2



--------------------------------------------------------------------------------



 



determines to be a Change in Control prior to the third anniversary of the date
of this Agreement, the Grantee’s Vested Interest in the Restricted Stock will
immediately become 100% (if it is not already), the restrictions described in
Section 3 will immediately lapse and the shares of stock will become payable as
soon as practicable thereafter, subject to the requirements of Section 10.
Notwithstanding the foregoing, in the event of a Change in Control, the
Compensation Committee may provide for payment of the Grantee’s interests in the
Plan in cash rather than shares of stock.
     8. Vested Interest. If the Grantee continues to be an employee of the
Company, its Subsidiaries or Allied Enterprises from the Effective Date until
the third anniversary of the Effective Date, his or her Vested Interest will be
100%. Except as provided for in Sections 6 and 7 above, if the Grantee does not
continue to be an employee of the Company, its Subsidiaries or Allied
Enterprises until the third anniversary of the Effective Date, his or her Vested
Interest will be 0% and he will immediately forfeit the Restricted Stock as
provided in Section 5. So long as the Grantee shall continue to be an employee
of the Company, a Subsidiary or Allied Enterprise, he or she shall not be
considered to have experienced a break in continuous employment because of:
(a) any temporary leave of absence approved in writing by the Company, a
Subsidiary or Allied Enterprise; or (b) any change of duties or position
(including transfer to or from a Subsidiary).
     9. Issuance of Stock. As soon as practicable after lapse of the
restrictions, the Company will deliver to the Grantee (or his or her Beneficiary
or Beneficiaries) the shares of stock to which the Grantee is entitled free and
clear of any restrictions (except any applicable securities law restrictions).
     10. Sale of Shares of Stock to Satisfy Tax Obligations. Prior to issuing
shares of stock pursuant to Section 9, the Compensation Committee will cause the
Company to sell a portion of the stock sufficient to satisfy the Grantee’s
projected tax liability (as described in Section 14 of the Plan) resulting from
the vesting of the Restricted Stock. The Grantee will provide such irrevocable
Stock Powers or additional information and documentation as the Company deems
necessary to complete such sale. The Compensation Committee will cause the
Company to deliver the proceeds of such sale to the appropriate taxing
authorities in satisfaction of such tax liabilities. The Compensation Committee
may, in its sole and exclusive discretion, require that any distributions to the
Grantee’s Beneficiary or Beneficiaries be subject to this sale requirement.
     11. Escrow Agreement. During the term of this Agreement, the Restricted
Stock will remain in the possession of the Company to be held by it in escrow.
Alternatively, the Company may enter into an agreement with a third party
whereby such third party will hold the Restricted Stock in escrow, subject to
the terms of the Plan and this Agreement. To facilitate the escrow of the
Restricted Stock and any reconveyance of the Restricted Stock to the Company or
a third party upon forfeiture, the Grantee will execute in blank such
irrevocable Stock Powers with respect to the Restricted Stock as the Company may
require.
     12. Stockholder Rights While Restricted Stock is Held in Escrow. During the
period the Restricted Stock is held in escrow and this Agreement has not
terminated, and subject to the

3



--------------------------------------------------------------------------------



 



Grantee’s execution of irrevocable Stock Powers in accordance with Section 11,
the Grantee will be entitled to vote the Restricted Stock and to receive
dividends declared and paid by the Company on such Restricted Stock.
     13. Section 83(b) Elections. The Grantee will not make an election under
Section 83(b) of the Internal Revenue Code to recognize taxable ordinary income
in the year the Restricted Stock is granted. The Grantee understands that by not
making such an election, he or she will recognize taxable ordinary income at the
time the restrictions lapse in an amount equal to the fair market value of the
stock at that time.
     14. Designation of Beneficiary. By properly executing and delivering a
Designation of Beneficiary Form to the Designated Representative at the address
listed in Section 17(j), the Grantee may designate an individual or individuals
as his or her Beneficiary or Beneficiaries under the Plan. In the event that the
Grantee fails to properly designate a Beneficiary, his or her interests under
the Plan will pass to the person or persons in the first of the following
classes in which there are any survivors: (i) spouse at the time of death;
(ii) issue, per stirpes; (iii) parents; and (iv) the executor or administrator
of estate. Except as the Compensation Committee may determine in its sole and
exclusive discretion, a properly completed Designation of Beneficiary Form shall
be deemed to revoke all prior designations upon its receipt and approval by the
Designated Representative.
     15. Non-Transferability and Legends. The Restricted Stock has not been
registered under the Securities Act of 1933, as amended (the “Act”), and may not
be sold, transferred or otherwise disposed of unless a registration statement
under the Act with respect to the Restricted Stock has become effective or
unless the Grantee establishes to the satisfaction of the Company that an
exemption from such registration is available. The Restricted Stock will bear a
legend stating the substance of such restrictions, as well as any other
restrictions the Compensation Committee deems necessary or appropriate.
     16. Termination of Agreement. This Agreement will terminate on the earliest
of: (1) the date of the Grantee’s termination of employment with the Company,
its Subsidiaries and Allied Enterprises prior to the third anniversary of the
date of this Agreement; (3) the date the restrictions described in Section 3
lapse in accordance with Section 4; or (4) such date as may be designated by the
Company’s Board of Directors or Compensation Committee. Any terms or conditions
of this Agreement that the Company determines are reasonably necessary to
effectuate its purposes will survive the termination of this Agreement.
     17. Miscellaneous Provisions.

  a.   Effect of Corporate Reorganization or Other Changes Affecting Number or
Kind of Restricted Stock. The provisions of this Agreement will be applicable to
the Restricted Stock and to any Restricted Stock or other securities which may
be acquired by the Grantee as a result of a liquidation, recapitalization,
reorganization, redesignation or reclassification, split-up, reverse split,
merger, consolidation, stock dividend, combination or exchange of Restricted
Stock, exchange for

4



--------------------------------------------------------------------------------



 



      other securities, a sale of all or substantially all assets or the like.
The Committee may appropriately adjust the number and kind of shares of
Restricted Stock under this Agreement to reflect such a change. As used in this
Agreement, the term “Restricted Stock” will be deemed to include any such
Restricted Stock or other securities.     b.   Successors and Legal
Representatives. This Agreement will bind and inure to the benefit of the
Company and the Grantee, and their respective successors, assigns and legal
representatives.     c.   Integration. This Agreement, together with the Plan,
constitutes the entire agreement between the Grantee and the Company with
respect to the subject matter hereof, and may not be modified, amended, renewed
or terminated, nor may any term, condition or breach of any term or condition be
waived, except pursuant to the terms of the Plan or by a writing signed by the
person or persons sought to be bound by such modification, amendment, renewal,
termination or waiver. Any waiver of any term, condition or breach thereof will
not be a waiver of any other term or condition or of the same term or condition
for the future, or of any subsequent breach.     d.   Stockholder Approval. All
benefits hereunder will be canceled and all terms of this Agreement will be null
and void ab initio if the Plan is not approved by the Company’s stockholders, as
provided in the Plan.     e.   Notice. Any notice relating to this grant must be
in writing.     f.   No Employment Right Created. Nothing in this Agreement will
be construed to confer upon the Grantee the right to continue in the employment
or service of the Company, its Subsidiaries or Allied Enterprises, or to be
employed or serve in any particular position therewith, or affect any right
which the Company, its Subsidiaries or an Allied Enterprise may have to
terminate the Grantee’s employment or service with or without cause.     g.  
Separability. In the event of the invalidity of any part or provision of this
Agreement, such invalidity will not affect the enforceability of any other part
or provision of this Agreement.     h.   Section Headings. The section headings
of this Agreement are for convenience and reference only and are not intended to
define, extend or limit the contents of the sections.     i.   Amendment, Waiver
and Revocation of Terms. The Compensation Committee may waive any term or
condition in this Agreement that could have been excluded on the date of grant.
No such waiver will be deemed

5



--------------------------------------------------------------------------------



 



      to be a waiver of similar terms under other agreements. The Compensation
Committee may amend this Agreement to include or exclude any provision which
could have been included in, or excluded from, this Agreement on the date of
grant, but only with the Grantee’s written consent. Similarly, the Compensation
Committee may revoke this Agreement at any time except that, after execution of
the Agreement and its delivery to the Designated Representative, revocation may
only be accomplished with the Grantee’s written consent.     j.   Plan
Administration. The Plan is administered by the Compensation Committee, which
has sole and exclusive power and discretion to interpret, administer, implement
and construe the Plan and this Agreement. All elections, notices and
correspondence relating to the Plan should be directed to the Designated
Representative at:

RPM International Inc.
P.O. Box 777
2628 Pearl Road
Medina, OH 44258
Attn: Director of Human Resources and Administration

  k.   Governing Law. Except as may otherwise be provided in the Plan, this
Agreement will be governed by, construed and enforced in accordance with the
internal laws of the State of Delaware, without giving effect to its principles
of conflict of laws.

     IN WITNESS WHEREOF, the Company has caused this Agreement to be executed on
its behalf by its duly authorized officer, and the Grantee has hereunto set his
hand, all as of the day and year first above written.

          Grantee   RPM INTERNATIONAL INC.
 
       
 
       
 
  By    
 
       
«NAME»
      Frank C. Sullivan
 
  Its   Chief Executive Officer and President

6